DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on April 20, 2022 has been entered in the above-identified application. Claim 1 is canceled. Claims 3-9 and 11-12 are amended. Claims 2-12 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 2-5, 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai et al. (US 2019/0184682 A1). 
	Hirai et al. disclose a copper alloy article including: a substrate made of a copper alloy (equivalent to the copper alloy of the claimed invention); a polyester-based resin body (equivalent to the resin film of the claimed invention and present in a cured state at 25°C) and an intermediate layer disposed between the substrate and the polyester-based resin body (equivalent to the adhesive layer of the claimed invention).  To improve the bonding strength between the resin film and the copper foil, there has been used a method in which a surface of the copper foil is roughened before adhering to an adhesive or a heated resin surface to provide irregularities in the copper foil to given an anchor effect. In one embodiment, the copper foil has a surface roughness Ra of 0.1 microns or less (thus meeting the limitation that the copper foil has a root mean square gradient of 0.01 or more and 2.3 or less on a surface on a side being in contact with the adhesive layer). The polyester-based resin body is made of a polyester-based resin selected from the group consisting of polyethylene terephthalate, polymethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate (thus meeting the limitation of claim 7) and a liquid crystal polymer. These polyester-based resins have particularly high effect of improving the pressure bondability due to formation of an oxygen-containing functional group layer (thus meeting the limitation of claim 8), so that it is possible to bond a copper alloy substrate and a polyester-based resin body to each other with sufficient bonding strength only by interposing the oxygen-containing functional group layer therebetween. Hirai et al. also teaches the preparation of a double-sided copper-clad laminate (equivalent to the double-sided copper-clad laminate of the claimed invention).  With regards to the limitations that the combination of the adhesive layers and the resin film has a relative dielectric constant of 2.5 or more and 30 or less at a frequency of 1 MHz in a cured state, the resin film has a relative dielectric constant of 2 or more and 30 or less at a frequency of 1 MHz in a cured state, the adhesive layers have a relative dielectric constant of 2.5 or more and 30 or less at a frequency of 1 MHz in a cured state, each of the copper foils has a kurtosis Sku of 2.6 or more and 4.0 or less on the surface on the side being in contact with the adhesive layer, and the peel strength between the copper foil and the resin film  is 0.5 kgf/cm or more and 4.0 kgf/cm or less, the Examiner takes the position that such property limitations are inherent in the  double-sided copper-clad laminate of Hirai et al. given that the structure and the chemical composition of the double-sided copper-clad laminate as taught by Hirai et al. and that of the claimed invention are identical. (see Abstract and paragraphs 0003, 0023-0030, 0065, 0083, 0196).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2019/0184682 A1). 
	Hirai et al. disclose a copper alloy article including: a substrate made of a copper alloy (equivalent to the copper alloy of the claimed invention); a polyester-based resin body (equivalent to the resin film of the claimed invention and present in a cured state at 25°C) and an intermediate layer disposed between the substrate and the polyester-based resin body (equivalent to the adhesive layer of the claimed invention).  To improve the bonding strength between the resin film and the copper foil, there has been used a method in which a surface of the copper foil is roughened before adhering to an adhesive or a heated resin surface to provide irregularities in the copper foil to given an anchor effect. In one embodiment, the copper foil has a surface roughness Ra of 0.1 microns or less. The polyester-based resin body is made of a polyester-based resin selected from the group consisting of polyethylene terephthalate, polymethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polybutylene naphthalate (thus meeting the limitation of claim 7) and a liquid crystal polymer. These polyester-based resins have particularly high effect of improving the pressure bondability due to formation of an oxygen-containing functional group layer (thus meeting the limitation of claim 8), so that it is possible to bond a copper alloy substrate and a polyester-based resin body to each other with sufficient bonding strength only by interposing the oxygen-containing functional group layer therebetween. Hirai et al. also teaches the preparation of a double-sided copper-clad laminate (equivalent to the double-sided copper-clad laminate of the claimed invention).  With regards to the limitations that the combination of the adhesive layers and the resin film has a relative dielectric constant of 2.5 or more and 30 or less at a frequency of 1 MHz in a cured state, the resin film has a relative dielectric constant of 2 or more and 30 or less at a frequency of 1 MHz in a cured state, the adhesive layers have a relative dielectric constant of 2.5 or more and 30 or less at a frequency of 1 MHz in a cured state, each of the copper foils has a kurtosis Sku of 2.6 or more and 4.0 or less on the surface on the side being in contact with the adhesive layer, and the peel strength between the copper foil and the resin film  is 0.5 kgf/cm or more and 4.0 kgf/cm or less, the Examiner takes the position that such property limitations are inherent in the  double-sided copper-clad laminate of Hirai et al. given that the structure and the chemical composition of the double-sided copper-clad laminate as taught by Hirai et al. and that of the claimed invention are identical.
	With regards to the limitation that the copper foil has a root mean square gradient of 0.01 or more and 2.3 or less on a surface on a side being in contact with the adhesive layer, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art to optimize the root mean square gradient on the side being in contact with the adhesive layer, given that Hirai et al. teach that to improve the bonding strength between the resin film and the copper foil, there has been used a method in which a surface of the copper foil is roughened before adhering to an adhesive or a heated resin surface to provide irregularities in the copper foil to given an anchor effect and hence have established that the amount of roughening of the copper foil is a result effective variable. With regards to the limitation that the resin film has a thickness of 0.5 microns or more and 30 microns or less, the Examiner would like to point out that workable physical properties such as thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. (see Abstract and paragraphs 0003, 0023-0030, 0065, 0083, 0196).  

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2019/0184682 A1) in view of Garware et al. (US 2007/0223097).  
	Hirai et al., as discussed above, do not teach that the adhesive layers further comprise a dielectric filler being a complex metal oxide containing at least two selected from the group consisting of Ba, Ti, Sr, Pb, Zr, La, Ta, Ca, and Bi. However, Garware et al. teach a solar energy shielding film laminates wherein base polyester films have a layer of adhesive sandwiched there between, the adhesive layer containing dispersed mixed metal oxides as solar-energy-screen particles optionally in combination with rare earth hexaborides, antimony containing metal oxide, indium containing metal oxide, titanium nitride, or carbon particles either singly or in combinations thereof. The multi layered polyester films may contain as solar-energy-screen particles such as complex oxides of copper and manganese, optionally in combination with rare earth hexaborides. Accordingly, it would have been obvious to one having ordinary skill in the art to use mixed metal oxides as solar-energy-screen particles in the polyester intermediate layer of Hirai et al.  
Allowable Subject Matter
6.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787